DETAILED ACTION


1.	This office action is in response to amendment filed on Sep. 03, 2021. Claims 1-2, 5, 10, 13-15, and 20 have been amended. Claims 11-12, 16, and 19 have been canceled. No new claim has been added. Claims 1-10, 13-15, 17-18, and 20-24 have been presented. Claims 1-10, 13-15, 17-18, and 20-24 are pending.
Claims 1-10, 13-15, 17-18, and 20-24 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 09/03/2021 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 09/03/2021 regarding the objections of claims in view of proper amendments/arguments of the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
5.	Applicant arguments on page 9 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112 (b) in view of applicant’s proper amendments to the claims are persuasive as the rejection of the claims under 35 U.S.C. 112 (b) are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 112 (b) are withdrawn by the examiner.
6.	Applicant arguments on pages 9-10 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 101 Alice in view of proper amendments to the claims are persuasive as 
7.	Applicant arguments on pages 11-14 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of amendments to the claims are persuasive as the rejection of the claims under 35 U.S.C. 102/103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 102/103 are withdrawn by the examiner.

Allowable Subject Matter
8. 	Independent claims 1, 13, and 15 are allowed over prior art of record. Dependent claims 2-10, 14, 17-18, and 20-24 depend on the above-mentioned independent claims 1, 13, and 15 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art of Lee et al. (2016 IEEE International Conference on Internet of Things (iThings)) discloses a design and implementation of a prototype IoT gateway framework that exposes high-level abstraction for accessing and manipulating the devices of an ambient environment and the data that they produce and intelligent services, created with reasoning rules or event triggers, can be adaptable to application environment (Lee, abstract), and Blaisdell et al. (US Publication No. 2008/0235755) discloses a firewall server may combine policy statements from numerous end-user type devices and transmit the policy statement to an external network component, such as an ISP firewall server or similar device (Blaisdell, Abstract), however, the prior art taken alone or in combination fails to teach or suggest applying, by the computing device, the one or more receiving rules to the incoming in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 13 and 15 recite similar limitations as claim 1 above.
Dependent claims 2-10, 14, 17-18, and 20-24 depend upon the above-mentioned allowed independent claims 1, 13 and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al. US 20170063797, disclosing processing remote-device data messages in a network based on data-message attributes from a remote device management (RDM) system. For instance, the method of some embodiments identifies a set of RDM attributes associated with a data message, and then performs one or more service operations based on identified RDM attribute set. 
Timm Morten Steinbeck arXiv.com, “A Modular and Fault-Tolerant Data Transport
Framework”, disclosing a framework that has been developed to be used in the type of online data processing systems. Utilizing the dynamic reconfiguration ability inherent in the pluggable component concept together with a number of specialized components, the framework can support setups able to tolerate faults in its software components or hardware parts of nodes as well as even the failures of complete cluster nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437